             Case 2:20-cv-00531-RSM Document 10 Filed 11/20/20 Page 1 of 3




                                                              Chief District Judge Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
     ALEJANDRO LOPEZ CUAHUTLE,                           NO. 2:20-cv-00531-RSM
11

12                                   Plaintiff,          STIPULATED MOTION TO DISMISS
                       v.                                AND ORDER
13
                                                         Note on Motion Calendar:
14   KENNETH T. CUCCINELLI, et al.,
                                                         November 19, 2020
15                                   Defendants.

16
           On November 18, 2020, Defendant USCIS has approved Plaintiff Alejandro Lopez
17

18   Cuahutle’s I-485 application. The above-captioned action having been resolved, all parties,

19   through their undersigned counsel and respective attorneys of record, now hereby stipulate to the
20   dismissal without prejudice, with each party to bear their own fees or costs.
21
     //
22
     //
23
     //
24

25   //

26   //

27
     STIPULATED MOTION TO DISMISS                                          UNITED STATES ATTORNEY
28   2:20-cv-531-RSM                                                      700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:20-cv-00531-RSM Document 10 Filed 11/20/20 Page 2 of 3




     //
 1

 2         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3   DATED: November 19, 2020                s/ Alexandra Lozano
                                             ALEXANDRA LOZANO, WSBA #40478
 4                                           Alexandra Lozano Immigration Law
                                             16400 Southcenter Pkwy., Suite 410
 5                                           Tukwila, WA 98188
 6                                           Phone: 206-406-3068
                                             Fax: 206-494-7775
 7                                           Email: Alexandra@abogadaalexandra.com

 8                                           Attorney for Plaintiff
 9

10   DATED: November 19, 2020                s/ Michelle R. Lambert
                                             MICHELLE LAMBERT, NYS #4666657
11                                           Assistant United States Attorney
                                             United States Attorney’s Office
12                                           1201 Pacific Ave, Suite 700
                                             Tacoma, WA 98402
13                                           Phone: (253) 428-3824
                                             Email: michelle.lambert@usdoj.gov
14
                                             Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO DISMISS                             UNITED STATES ATTORNEY
28   2:20-cv-531-RSM                                         700 STEWART STREET, SUITE 5220
     PAGE– 2                                                   SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
           Case 2:20-cv-00531-RSM Document 10 Filed 11/20/20 Page 3 of 3




 1                                             ORDER

 2        It is so ORDERED. The case is dismissed without prejudice.

 3
          Dated this 20th day of November, 2020.
 4

 5

 6                                           A
                                             RICARDO S. MARTINEZ
 7                                           CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                      UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                       700 STEWART STREET, SUITE 5220
     2:20-cv-531-RSM                                                     SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                   (206) 553-7970
